Citation Nr: 1455586	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from August 1964 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

With respect to the characterization of the claim on appeal, a review of the record reveals that service connection for bilateral hearing loss was initially denied in an April 2002 rating decision.  Additionally, the RO found that new and material evidence had not been received to reopen such claim in an April 2009 rating decision.  As will be explained in detail below, the April 2002 and April 2009 rating decisions became final, thereby necessitating the need for new and material evidence to reopen such claim.  See 38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001), (2008) [(2014)].  

While the RO addressed the claim for service connection for bilateral hearing loss on the merits in the May 2012 rating decision and subsequent October 2012 statement of the case, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address the question of whether new and material evidence has been received to reopen the service connection claim.  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has recharacterized the matter on appeal, as reflected on the title page of this decision.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  While the Veterans Law Judge characterized the issue as entitlement to service connection for bilateral hearing loss, rather than an application to reopen a previously denied claim, at the time of hearing, no prejudice results to the Veteran as the Board herein reopens the claim.  Additionally, at such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the Virtual VA and VBMS claims files reveals a copy of the June 2014 Board hearing transcript, a copy of the documents the Veteran submitted at the time of his Board hearing, and VA outpatient treatment records dated from July 2009 to August 2013, which were considered by the agency of original jurisdiction (AOJ) in statements of the case issued in October 2012 and August 2013.  The remainder of the documents in the paperless files, including VBMS, are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In December 2014, the Veteran submitted an application to reopen a claim of entitlement to service connection for tinnitus, which was previously denied in a September 2012 rating decision.  Such claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in April 2009, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  Evidence added to the record since the final April 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to establish service connection for bilateral hearing loss.  He has asserted that his current bilateral hearing impairment is a result of his exposure to significant noise during service, particularly while he was serving aboard the USS Strong in the Gulf of Tonkin during the Vietnam Era.  He has asserted his ship provided gunfire support for troops serving on the shore of Vietnam and that his general quarters and duty station were in the Gun Director, which sits directly behind a double barrel, 5 inch, 38 gun turret that was fired numerous times during firefights.  See March 2009 statement from the Veteran.  He further testified at his June 2014 hearing that he served as a sonar technician and was exposed to ongoing noise associated with such duties. The Veteran alleges that, since service, he has decreased hearing acuity and claims that service connection for bilateral hearing loss is warranted.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Nevertheless, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 U.S.C.A. § 5108; Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted in the Introduction, in an April 2002 rating decision, the RO initially denied service connection for bilateral hearing loss.  At that time, the RO considered the Veteran's service treatment records, his statements, and post-service treatment records showing treatment for and diagnosis of sensorineural hearing loss.  Based on the foregoing, the RO denied service connection for bilateral hearing loss on the basis that, although there was evidence of a current disability, hearing loss was not diagnosed within one year of the Veteran's discharge from service.  

The record reflects that the April 2002 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  No communication regarding the hearing loss claim was received within one year of the April 2002 rating decision; nor does the record reflect that new and material evidence relevant to the hearing loss claim was received during the one year appeal period following the issuance of the April 2002 rating decision.  See 38 C.F.R. § 3.156(b).  Therefore, the April 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2014)].  

In February 2009, the Veteran submitted a claim seeking service connection for bilateral hearing loss, which was accepted as a petition to reopen the previously denied claim; however, the only evidence submitted in support of his claim was a March 2009 statement from the Veteran.  Accordingly, in an April 2009 rating decision, the RO declined to reopen the previously denied claim of service connection for bilateral hearing loss finding that, while the Veteran's statement was new, it was not material as it did not show evidence of a current hearing loss disability that is medically linked to service.  The record reflects that the April 2009 rating decision and notice of appellate rights was mailed to the Veteran's address of record and was not returned as undeliverable.  However, the Veteran did not submit a notice of disagreement, and new and material evidence was not received within one year following the issuance of the April 2009 rating decision.  Therefore, the April 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)].  

Since the last final decision, the Veteran's service personnel records were associated with the claims file in August 2011.  In this context, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  While service personnel records were associated with the record in August 2011 and were in existence at the time of the April 2002 and April 2009 rating decisions, the service personnel records do not contain any information or evidence relevant to the hearing loss claim and, thus, are not deemed relevant to the claim on appeal.  Accordingly, 38 C.F.R. § 3.156(c) is not applicable to this claim.  

Nevertheless, since the last final decision, the new evidence received into the record consists of statements from the Veteran, including a November 2010 statement wherein he reported that he was not provided hearing protection during service, and his June 2014 hearing testimony, where he stated that he noticed decreased hearing while serving in Vietnam, has experienced some decrease in hearing since serving in Vietnam, and was told he had hearing loss as early as two years after discharge from service.  The new evidence received into the record also includes information regarding the Veteran's post-service occupational and recreational noise exposure, including working as a police officer for 14 years after service, which required that he qualify on the pistol range once a year with hearing protection, and occasional hunting where he did not fire a weapon frequently but did not wear hearing protection.  See February 2011 VA examination report; June 2014 hearing transcript.  Also received into the record is a February 2011 VA audio examination and May 2012 addendum, which document the severity of the Veteran's hearing loss and contains a medical opinion that addresses the likely etiology of his current hearing loss impairment.  

The Board concludes that the aforementioned evidence is new, in that it was not of record at the time of the last final rating decision in April 2009.  The evidence, namely the lay evidence and information regarding the Veteran's service and post-service noise exposure, is also material in that it relates to unestablished facts necessary to substantiate the claim, i.e., whether the Veteran incurred an injury, disease, or event during service to which his current disability may be related and the etiology of his bilateral hearing loss.  See 38 C.F.R. § 3.156, 4.125(a).  

Additionally, as explained below, the Board finds that the February 2011 VA examination and May 2012 addendum triggers VA's duty to assist the Veteran by providing an adequate VA examination with an opinion addressing the etiology of his bilateral hearing loss.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.  The merits of the reopened claim are addressed in the Remand section of this decision.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board notes that an addendum opinion is needed from the physician who conducted the February 2011 VA examination and provided the May 2012 addendum.  While the VA examiner conducted an audiogram which revealed bilateral sensorineural hearing loss according to VA standards, see 38 C.F.R. 
§ 3.385, and provided a negative nexus opinion regarding the etiology of the Veteran's hearing loss, it does not appear the VA examiner considered the lay evidence of decreased hearing in service or continuity of symptomatology since service.  Instead, the VA examiner only cited the August 1964 enlistment and June 1971 separation examinations, without addressing of the lay evidence or the information of record regarding the Veteran's post-service occupational and recreational noise exposure.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service, and the examination is inadequate when the examiner does not comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in the service medical records to provide a negative opinion).

Furthermore, it is unclear whether the VA examiner considered all of the Veteran's in-service audiograms that seem to show fluctuating hearing acuity and the fact that, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  In this regard, the Veteran underwent audiograms in August 1964, September 1964, March 1966, February 1967, November 1968, January 1970, August 1970, January 1971, February 1971, and June 1971 during his period of active duty, as well as Naval Reserve audiograms in July 1972 and February 1973.

Given the foregoing, the Board is unable to determine that the examiner considered all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board concludes that a remand is necessary in this case in order to obtain an addendum medical opinion, with rationale, which addresses whether it is at least as likely as not that the Veteran's hearing loss was manifested during or otherwise caused by his active duty service, to include his in-service noise exposure.  The VA examiner will be requested to consider all lay and medical evidence of record prior to rendering the requested opinion, to include all of the aforementioned in-service and Reserve audiograms, to include, as necessary, as converted from ASA units to ISO units.

Also, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated his bilateral hearing loss since service.  At the June 2014 hearing, the Veteran testified that, approximately two years after service, he sought treatment for hearing loss with Dr. Deibel at Miracle Ear Hearing Aid Center who recommended hearing aids after discovering the Veteran's hearing loss.  While the evidentiary record contains a February 1991 audiogram from Miracle Ear and a November 2001 statement from Dr. Deibel, it does not appear that VA has attempted to obtain records of treatment from Miracle Ear or Dr. Deibel dated in approximately 1973.  Therefore, after securing any necessary authorization from the Veteran, the AOJ should obtain all identified private treatment records, as well as any relevant records from the VA Medical Center in Columbia, South Carolina, dated from August 2013 to the present, for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records referable to the Veteran's bilateral hearing loss disability from the VA Medical Center in Columbia, South Carolina, and its inclusive clinics, dated from August 2013 to the present.  After obtaining any necessary authorization from the Veteran, the AOJ should also obtain records of treatment from Miracle Ear and/or Dr. Deibel dated from approximately 1973 to the present.     

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding records, return the claims file to the VA examiner who conducted the Veteran's February 2011 VA examination and offered the May 2012 addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2011/May 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinion regarding the etiology of the Veteran's current bilateral hearing loss:

(A)  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's bilateral hearing loss was incurred in or is otherwise related to his military service?  

(B)  Is it at least as likely as not (i.e., a probability of 50 percent) that bilateral hearing loss manifested within one year of the Veteran's discharge from active duty in July 1971, i.e., by July 1972?  If so, please describe the manifestations. 

In answering the foregoing, the examiner should note the Veteran's report of exposure to noise exposure while serving aboard the USS Strong as a result of gunfire and using sonar, noting that the Veteran is competent to report the events that occurred during service even in the absence of contemporaneous objective or medical evidence documenting any such noise exposure or noise injury.  

The examiner must also consider the Veteran's in-service and Reserve audiograms, conducted in August 1964, September 1964, March 1966, February 1967, November 1968, January 1970, August 1970, January 1971, February 1971, June 1971, July 1972, and February 1973, to include, as necessary, as converted from ASA units to ISO units.

The examiner must note that, even if disabling hearing loss is not demonstrated at separation from service, service connection may be established for a current hearing disability if the evidence shows that the current disability is causally related to service. 

The examiner must also consider the lay evidence of record, including the lay statements (from the Veteran and his wife) regarding the Veteran's decreased hearing following service in Vietnam and the lay evidence of continuity of symptomatology since service.  

The examiner must also consider the Veteran's post-service noise exposure, as noted in the record, including any post-service occupational noise exposure as a police officer and post-service recreational noise exposure while hunting.  

All opinions and conclusions expressed must be supported by a complete rationale in the report.   

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


